EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rob Harmer on January 13, 2022.

The application has been amended as follows: 
	Claims
	12. (Currently Amended) A method for permanently fastening a cam on a cam carrier, the method comprising: 
positioning the cam on the cam carrier in a predefined axial and angular position such that the cam carrier extends through a passage bore of the cam, wherein an end face of the cam carrier is aligned with an end face of the cam; 
positioning a cam segment comprising the cam carrier and the cam in or on an assembly device; and 
deforming the cam carrier such that the cam is secured at least in a form-fitting manner or a force-fitting manner against movement in an axial direction on the cam carrier, wherein a deformation tool of the assembly device is advanced in the axial direction onto a planar portion of the end face of the cam carrier between an inner circumferential edge and an outer , the deformation tool deforming the cam carrier
17 – 27. (Canceled)
30. (Currently Amended) A method for permanently fastening a cam on a cam carrier that extends axially, the method comprising: 
positioning the cam on the cam carrier in a predefined axial and angular position such that the cam carrier extends through a passage bore of the cam, wherein an end face of the cam carrier is axially aligned with an end face of the cam such that the end face of the cam carrier and the end face of the cam are coplanar; 
positioning a cam segment comprising the cam carrier and the cam in or on an assembly device; and 
deforming the cam carrier such that the cam is secured at least in a form-fitting manner or a force-fitting manner against movement in an axial direction on the cam carrier, wherein a deformation tool of the assembly device is advanced in the axial direction onto a planar portion of the end face of the cam carrier between an inner circumferential edge and an outer circumferential edge of the cam carrier, the deformation tool deforming the cam carrier
Claims 12 and 30 have been amended so as to alleviate several indefinite issues and distinguish the claims from the prior art. Claims 17 – 27 have been canceled as they are directed towards previously non-elected subject matter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Sugiuchi (U.S. Patent Number 4,620,454) and Krips (U.S. Patent Number 4,875,270), were presented and discussed in the previous Office Action.
As explained in the previous Office Action, Sugiuchi teaches that a deformation tool of the assembly device is advanced in the axial direction onto the end face of the cam carrier, the deformation tool deforming the cam carrier such that material of the cam carrier is forced outward in a radial direction against the cam (figures 4 and 5, element 4 being the ‘deformation tool,’ element 3 being the ‘cam carrier,’ and right end surface of element 3 being the ‘end face’; column 2, line 63 – column 3, line 15). The limitation of the ‘deformation tool being advanced onto the end face of the cam carrier’ can be found because Sugiuchi teaches the deformation tool being inserted and advanced into the cam carrier, such that an enlarged portion of the deformation tool comes into contact with an inner circumferential edge of the face of the cam carrier (figures 4 and 5, element 42 being the ‘enlarged portion of the end face of the cam carrier’; column 2, lines 64 – 68). However, Sugiuchi and Krips do not teach, either expressly or implicitly, the deformation tool being advanced onto a planar portion of the end face between an inner circumferential edge and an outer circumferential edge of the cam carrier.
Hochstein (U.S. Patent Number 5,406,686) teaches a method for permanently fastening a cam on a cam carrier (abstract), comprising: positioning the cam on the cam carrier in a predefined axial and angular position such that the cam carrier extends through a passage bore of the cam, wherein an end face of the cam carrier is aligned with an end face of the cam (figures 1 and 2, element 14 being the ‘cam’ and element 12 being the ‘cam carrier’); positioning a cam segment comprising the cam carrier and the cam in an assembly device (figure 2, element 10 being the ‘assembly device’); and deforming the cam carrier such that the cam is secured at least in a form-fitting manner or a force-fitting manner against movement in an axial direction on the cam carrier (figure 2, elements 12 and 14; column 4, lines 4 – 21), wherein a deformation tool of the assembly device is positioned against a planar portion of the end face of the cam carrier between an inner circumferential edge and an outer circumferential edge of the cam carrier (figure 2, element 30 being the ‘deformation tool’ and left side surface of element 12 being the ‘end face of the cam carrier’). However, the deformation tool itself does not act to deform the cam carrier. This is because Hochstein teaches that a fluid pressure within the cam carrier acts to deform the cam carrier (column 4, lines 4 – 21). The deformation tool of Hochstein also does not act to advance in the axial direction onto the planar portion of the end face of the cam carrier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726